Name: 2000/780/EC: Commission Decision of 28 November 2000 amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America (notified under document number C(2000) 3582)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  wood industry;  America;  agricultural policy;  European Union law
 Date Published: 2000-12-09

 Avis juridique important|32000D07802000/780/EC: Commission Decision of 28 November 2000 amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America (notified under document number C(2000) 3582) Official Journal L 309 , 09/12/2000 P. 0035 - 0035Commission Decisionof 28 November 2000amending Decision 93/467/EEC authorising Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC, in respect of oak (Quercus L.) logs with bark attached, originating in Canada or the United States of America(notified under document number C(2000) 3582)(2000/780/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular Article 15(1) thereof,Having regard to the request made by Germany,Whereas:(1) Pursuant to the provisions of Directive 2000/29/EC, oak (Quercus L.) logs with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt., the cause of oak wilt.(2) Commission Decision 93/467/EEC(2), as last amended by Decision 98/661/EC(3), permits derogations for oak (Quercus L.) logs with bark attached originating in Canada and the United States of America provided that special conditions are satisfied.(3) Decision 93/467/EEC as amended stipulated that the authorisation shall expire on 31 December 2000.(4) On the basis of the information available at present, the conditions for the derogation in the aforementioned Decision should be maintained.(5) The circumstances justifying the authorisation still obtain.(6) The authorisation should therefore be extended for a further limited period.(7) The Commission will ensure that Canada and the United States of America make all technical information available which is necessary to continue to monitor the functioning of the protective measures required under the aforementioned technical conditions.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Decision 93/467/EEC is amended as follows:1. In Article 3, the date "31 December 2000" is replaced by "31 December 2002".2. In Annex I, part 7, "98/661/EC" is replaced by "2000/780/EC".Article 2This Decision is addressed to the Member States.Done at Brussels, 28 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 217, 27.8.1993, p. 49.(3) OJ L 329, 24.11.1998, p. 18.